Title: Abigail Adams to Mary Smith Cranch, 20 February 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      No. 6.
      My Dear Sister
      Auteuil February 20. 1785
     
     Your last favour which was dated in December came to hand in Febry. If Capt. Young has arrived safe, my Friends will find a sufficent number of Letters there, to convince them that I have been mindfull of them. It was no fault of mine that Capt. Young was detaind Months after I hoped that he was in America. Concequently my Letters must lose a large part of their value by being of an old date, for they are not of a quality to grow better for age. Yet they spoke not my heart if they bear not strong traits of that which time can neither injure; or impair.
     This Day 8 Months I sailed for Europe since which many new and interesting Scenes have presented them selves before me. I have seen many of the Beauties and some of the Deformities of this old World. I have been more than ever convinced that there is no Sumit of virtue, and no Depth of vice which Humane Nature is not Capable of riseing to, on the one hand, or sinking into on the other. I have felt the force of an observation which I have read, that “daily example is the most subtle of poisons.” I have found my taste reconciling itself to habits customs and fashions, which at first disgusted me. The first dance which I saw upon the Stage shoked me, the Dress’es and Beauty of the performers was enchanting, but no sooner did the Dance commence, than I felt my delicacy wounded, and I was ashamed to bee seen to look at them. Girls cloathd in the thinest Silk: and Gauze, with their peticoats short Springing two foot from the floor poising themselves in the air, with their feet flying, and as perfectly shewing their Garters and draws, as tho no peticoat had been worn, was a sight altogether new to me. Their motions are as light as air and as quick as lightning. They balance themselves to astonishment. No description can equal the reality. They are daily trained to it from early infancy, at a Royal academy instituted for this purpose. You will very often see little creatures not more than 7 or 8 years old as undauntedly performing their parts as the eldest amongst them. Shall I speak a Truth and say that repeatedly seeing these Dances has worn of that disgust which I first felt, and that I see them now with pleasure. Yet when I consider the tendency of these things, the passions they must excite, and the known Character, even to a proverb, which is attached to an opera Girl, my abhorrence is not
     
     
     
     
     lessned, and neither my Reason or judgment have accompanied my Sensibility in acquiring any degree of callousness. The art of dancing is carried to the highest degree of perfection that it is capable of; at the opera. The House is neither so grand, or Beautifull architecture as the French Theater, but it is more frequented by the Beau Mond, who had rather be amused than instructed. The Scenary is more various, and more highly decorated, the dresses more costly and rich. And O! the Musick vocal and instrumental, it has a soft persuasive power and a dying dying Sound. Conceive a highly decorated building filled with Youth, Beauty, Grace, ease, clad in all the most pleasing and various ornaments of Dress which fancy can form; these objects Singing like Cherubs to the best tuned instruments most skilfully handled, the softest tenderest Strains, every attitude corresponding with the musick, full of the God or Goddess whom they celebrate, the female voices accompanied by an equal number of Adonises. Think you that this city can fail of becoming a Cytherea and this House the temple of Venus?
     
      “Where Musick Softnes, and where dancing fires”
     
     it requires the immortal Shield of the invincible Minerva to skreen youth from being wounded by the arrows which assail them upon every side. How many of them resemble the Simple youth which Solomon describes as void of understanding, and when he drew the picture of his Heart he drew the portrait of a Parisian. She Caught him says the wise king, and kissed him with an impudent face. How often have I seen this upon the Stage?
     As soon as a Girl sets her foot upon the floor of the opera, she is excommunicated by the Church and denied Burial in holy ground; she conceives nothing worse can happen to her, all restraint is thrown off and she delivers herself to the first who bids high enough for her. But let me turn from a picture of which the outlines are but just sketchd. I would willingly veil the rest as it can only tend to excite sentiments of Horrour.
     
     
      March 13. 1785
     
     You will see by the former date that my Letter has lain by me some time. Mr. Pickman of Salem who is going to London has promised to take this with him, and will carry it himself if no opportunity offers before to America. We are all well, some prepairing for America, and others longing for the time of their departure there. What a sad misfortune it is to have the Body in one place and the Soul in an other. Indeed my dear sister I hope to come home the Spring after the present. My acquaintance here is not large nor ever will be. Then what are dinners and visits of ceremony, “compared with the Feast of Reason and the flow of Soul.”
     I have dined twice at the Marquiss Fayette with a large company some of whom I was acquainted with, and others that I never saw before, and tomorrow are to dine here Mr. Brantsen the Ambassador extrodonary from Holland the Chevlr. Luzern late minister in America Marquiss de la Fayette and Lady, Mr. W. T. Franklin late Secretary to the American commission, Col. Humphries our present Secretary, and Mr. Williamos a worthy clever gentleman who has been very Friendly to us. Mr. Jonathan Williams a Bostonian who very often comes to have a social talk about all our old Friends and acquaintance in Boston, the Chevlr. Jones, Mr. Bingham and Lady, a Mr. and Mrs. Rooker and Mrs. Rookers sister lately from New York. Strangers to me, but all strangers from every part of America visit the American Ministers, and then are invited to dine with them. The Duke de la Vauguyon was invited also, but not hearing from him suppose him not in Paris, at present. He was late minister from this Court to Holland. Madam la Marquise F. is a very agreeable Lady, and has two very pretty children. The 3d, Virgina I have never seen, it is in the Country. The Eldest daughter is 7 years old and Gorge Washington about 5. After dinner miss and master are always introduced to the company, both of them Speak English, and behave very pretty. Madam Fayette has promised to bring me acquainted with her Mother the Dutchess de Noailes who is now at Versailles waiting for the Birth of a prince or princess which is daily expected, and as she is one of the Ladies of Honour to the Queen her attendance is indispensable.
     I find by a late Letter from Charles Storer that Mrs. Atkinsons going to America will be defered for some time as she daily expects to be confined, and she will not let him come away tho we have constantly expected him for months untill She gets to bed. Mrs. Hay and I correspond once in a while some times. I had a letter from her a few days since when she was well. She is at a place calld Beaugency. I have Scarcly room left to say that I am Your affectionate sister
     
      A.A
     
    